JUDGMENT ORDER

Goldberg, Judge:

In accordance with the decision (Aug. 14,1997) and mandate (Oct. 6,1997) of the United States Court of Appeals for the Federal Circuit, Appeal Nos. 96-1271 and 96-1279, affírming-in-part and reversing-in-partthis Court’s decision in Midwest of Cannon Falls, Inc. v. United States, 20 CIT 123, Slip Op. 96-19 (Jan. 18, 1996) (“Midwest”), it is hereby
Ordered that the portion of this Court’s Opinion and Order in Midwest, holding that Customs properly classified jack-o-lantern earthenware mugs and jack-o-lantern earthernware pitchers under HTSUS subheadings 6912.00.44 and 6912.00.48, respectively, is vacated; and it is further
Ordered that Customs shall reliquidate the aforementioned subject merchandise under HTSUS subheading 9505.90.60 as “Other festive articles,” in accordance with the Federal Circuit’s decision and mandate. Customs shall refund all excess duties paid with interest as provided by law.